___________

                           No. 95-2325
                           ___________

Lee A. Sill,                     *
                                 *
     Plaintiff - Appellant,      *
                                 * Appeal from the United States
     v.                          * District Court for the
                                 * Western District of Missouri.
Shirley S. Chater, Commissioner *
of Social Security,              *        [UNPUBLISHED]
                                 *
     Defendant - Appellee.       *
                            ___________

                  Submitted:   January 12, 1996

                      Filed: February 23, 1996
                           ___________

Before LOKEN, REAVLEY,* and HANSEN, Circuit Judges.
                           ___________


PER CURIAM.


     Lee A. Sill applied for Social Security disability insurance
and Supplemental Security Income benefits.     His application was
denied initially and on reconsideration, and Sill requested a
hearing. The Commissioner's Administrative Law Judge denied the
application, finding that Sill suffers from severe impairments of
chest pain and a personality disorder but his complaints of
disabling pain are not credible; that his impairments prevent Sill
from performing his past relevant work of auto mechanic; but that
Sill is not disabled because he has the residual functional
capacity to perform light, sedentary, and some medium work, such as
grounds-keeper, light janitorial, and sedentary assembly positions.
The Commissioner's Appeals Council denied review, Sill then sought


     *The HONORABLE THOMAS M. REAVLEY, United States Circuit Judge
     for the Fifth Circuit, sitting by designation.
judicial review, and the district court1 granted summary judgment
in favor of the Commissioner on the ground that substantial
evidence on the record as a whole supports the agency decision.


     On appeal, Sill argues that the ALJ's findings were based upon
a faulty hypothetical to the vocational expert. The vocational
expert testified that someone with Sill's impairments lacks the
residual functional capacity to perform substantial gainful
activity if his reliability rating is poor, but has the capacity to
perform sedentary, light, and some medium work if that rating is
fair. Sill argues that the ALJ relied upon the expert's answer to
the wrong hypothetical because there was medical testimony that
Sill's reliability is poor given his long-standing alcoholism.
However, that medical testimony assumed that Sill is unable to
control his drinking, based upon his past behavior. On the other
hand, Sill did not allege drinking as a cause of his disability,
and he testified that he now is able to control his drinking. As
the evidence on this issue was conflicting, we agree with the
district court that there is substantial evidence on the record as
a whole to support the ALJ's finding of no disability. Moreover,
the ALJ did not err in basing his residual functional capacity
finding on the vocational expert's answer to a hypothetical that
included only those impairments that the ALJ found credible.


     The judgment of the district court is affirmed.


     A true copy.


          Attest:


               CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.



      1
       The HONORABLE JOSEPH E. STEVENS, JR., Chief Judge of the
United States District Court for the Western District of Missouri.

                               -2-